COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-06-351-CV
 
 
IN RE THE GOODYEAR TIRE
& RUBBER COMPANY                      RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
We have
considered relator=s AMotion
To Dismiss Mandamus Proceeding.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss this original
proceeding.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
PER
CURIAM
PANEL A: 
MCCOY, DAUPHINOT, and GARDNER, JJ.
 
DELIVERED: 
November 9, 2006




    [1]See
Tex. R. App. P. 47.4.